Citation Nr: 0927065	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-28 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for vertigo and an 
inner ear disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1942 to October 1945.  These matters are before the 
Board of Veterans' Appeal (Board) on appeal from August 2005 
and June 2006 rating decisions by the Boise RO.  The Veteran 
requested a hearing before a Decision Review Officer and a 
Travel Board hearing; in January 2007 and April 2008, 
respectively, he withdrew such requests.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matters of entitlement to service connection for 
bilateral hearing loss and for a right shoulder disability 
based on de novo review are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the Veteran if any action on his part is required. 


FINDINGS OF FACT

1.  Vertigo and an inner ear disorder were not manifested in, 
and are not shown to be related to, the Veteran's military 
service.

2.  An October 2004 rating decision denied service connection 
for bilateral hearing loss essentially on the basis that such 
disability was not shown to be related to the Veteran's 
service (and also not shown); he initiated, but did not 
perfect, an appeal in the matter.

3.  Evidence received since the October 2004 rating decision 
suggests that the Veteran has a bilateral hearing loss 
disability that might be related to his service; relates to 
the unestablished fact necessary to substantiate the claim of 
service connection for bilateral hearing loss; and raises a 
reasonable possibility of substantiating the claim.  

4.  An October 2004 rating decision denied service connection 
for a right shoulder disability essentially on the basis that 
it was not shown that such disability was related to the 
Veteran's service; he initiated, but did not perfect, an 
appeal of that decision. 

5.  Evidence received since the October 2004 rating decision 
includes a medical opinion (with explanation of rationale not 
previously of record) that relates current right shoulder 
disability to the Veteran's service, relates to the 
unestablished fact necessary to substantiate the claim of 
service connection for a right shoulder disability; and 
raises a reasonable possibility of substantiating such claim. 


CONCLUSIONS OF LAW

1.  Service connection for vertigo and an inner ear disorder 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, (2008).

2.  Evidence received since the October 2004 rating decision 
is new and material, and the claim of service connection for 
bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  Evidence received since the October 2004 rating decision 
is new and material and the claim of service connection for a 
right shoulder disability may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award).  

A June 2005 letter, prior to the initial adjudication of the 
claim of service connection for vertigo and an inner ear 
disorder, informed the Veteran of the evidence and 
information needed to support such claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  While he did not receive notice 
regarding disability ratings and effective dates of awards, 
this decision does address such matters, and he is not 
prejudiced by the defect.

Inasmuch as this decision grants both claims to reopen, there 
is no reason to belabor whether the Veteran received the 
notice required in claims to reopen under Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Veteran's complete service treatment records (STRs) are 
not associated with his claims file as some of his records 
were destroyed in the 1973 fire at the National Personnel 
Records Center.  He has reported he was hospitalized for 5 
days in 1942 at Selfridge Air Base hospital in Michigan, and 
the Board has considered whether an alternate source search 
for records of such hospitalization is indicated.  As that 
base hospital no longer exists, and the records storage 
facility where records from that hospital would have been 
retired has indicated that no records are available, the 
Board finds that possible avenues of development for such 
records have been exhausted, and that further development in 
this matter would be pointless..  A VA examination to 
determine the etiology of vertigo and an inner ear disorder 
is not necessary, as such disability was not noted on service 
separation examination, or for many years postservice, and 
there was no competent (medical) evidence that suggests such 
disability(ies) might be related to the Veteran's service.  
See Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not 
identified any available pertinent records that remain 
outstanding.  VA's duty to assist is met.  

II. Service Connection

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that it 
was incurred in service.   38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On the Veteran's service separation examination there was no 
indication of any ear abnormality.  In his report of medical 
history, he indicated that he was not suffering from any 
disease, injury or wound that pre-existed, and was aggravated 
by, service or was incurred during military service.  

A February 1984 consultation report notes the Veteran was 
first seen by A. M., M.D, in November 1980 after he suffered 
a left middle cerebral artery transient ischemic attack; his 
current admission was for further related problems.  He 
reported that for at least 2 but for possibly as many as 4 
years he had had episodic dizzy spells that increased in 
severity to the point where they occurred every other day.  
They forced him to stop working out of fear that he would 
fall and injure himself.  They consisted of a sudden onset of 
true vertigo brought on by rapid turning of his head or body.  
The impression was episodic vertigo, nausea, and right sided 
weakness of uncertain etiology.  The physician indicated that 
the true vertigo would have to be explained on the basis of a 
transient ischemic attack in the vertebro-basilar arterial 
system and that labyrinthine disease could not be ruled out.  
Medical records over the next few months show the Veteran 
received treatment for vertigo.  

A January 2005 private treatment record notes a diagnosis of 
benign paroxysmal positional vertigo (BPPV), and that the 
onset of vertigo was in 1983.  

A January 2005 VA treatment record notes the Veteran's 
ongoing problem with vertigo.  It was initially thought to be 
benign positional vertigo, but he was recently evaluated by 
someone who thought it had to do with something else 
neurologically based.  In July 2006 he reported he sustained 
ear trauma in service in 1942 working on an airplane and had 
difficulties with vertigo afterward.  He had intermittent 
vertigo, and in the past had had a period of constant 
vertigo.  The assessment was that the Veteran had a history 
of episodic vertigo status post a traumatic event in 1942 
that temporally preceded and correlated to his symptoms.  

The Veteran has also alleged that he suffered an inner ear 
injury (of a tort nature) in service, and that records of 
such injury were destroyed when he filed a complaint with the 
Judge Advocate General's office.  He has provided no 
corroboration for such allegation; and no support for the 
allegation exists in the record.  The Board finds this bare 
allegation self-serving and not credible.  The Veteran also 
asserts that physicians have told him that his vertigo comes 
from damage to the inner ear from trauma (He has not 
identified any provider who has opined that his vertigo is 
due to inner ear damage sustained from an injury in service).  

As was noted, some of the Veteran's STRs were lost in a fire.  
In such a situation there is a heightened duty to assist a 
claimant in developing his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  There is also a heightened obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit-of-the-doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Although complete STRs are unavailable, the Veteran's service 
separation examination report is available, and is silent for 
complaints, findings, or diagnosis of vertigo.  On clinical 
evaluation the ears were normal.  In the absence of pertinent 
findings or complaints on separation examination (and for 
many years thereafter), the Board finds that the Veteran' s 
lay account he had vertigo in service, which is inconsistent 
with his initial accounts to the effect that the onset of 
vertigo was many years after service, to be compensation-
driven and not credible.  The record simply does not show 
that the Veteran experienced vertigo prior to 1980.  This was 
reported by the Veteran and noted in a treatment record.  
Other statements he has made also indicate his vertigo was of 
late onset; thus, it appears that the vertigo became manifest 
about 35 years postservice.  Significantly a lengthy time 
interval between service and the earliest postservice 
clinical notation of a disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service).  

While the Veteran states that every physician he has seen 
since 1980 has told him that his vertigo resulted from inner 
ear damage, he has not presented any statements from such 
physicians to that effect (or identified the physicians for 
VA to secure any records that might contain such opinion).  
Notably, 1984 treatment records appear to relate the 
Veteran's vertigo to the appearance of transient ischemic 
attacks (in 1980).  There is no competent (medical) evidence 
of record that relates the Veteran's vertigo to his service.  
Although a 2006 VA treatment note indicates  the Veteran's 
vertigo appeared after an injury in service, the provider 
made it clear that that notation was based on history from 
the Veteran (which, as noted above, is inconsistent with his 
more contemporaneous accounts.  

The Veteran's opinion regarding the etiology of his vertigo 
is not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The etiology of his vertigo is a 
question that is eminently medical in nature.  It is neither 
shown in the record, nor alleged by the Veteran, that he has 
the training or the expertise to address this question, and 
he has noted or cited to any texts, treatises, or supporting 
medical opinions in the matter.  See Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir 2006); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Accordingly, the preponderance 
of the evidence is against this claim, and it must be denied.

III. New and Material Evidence

Bilateral Hearing Loss

The Veteran's claim of service connection for bilateral 
hearing loss was denied in October 2004.  It was determined 
that any such disability was not shown to be related to his 
service (and was not shown).  He initiated an appeal of that 
decision, but did not perfect the appeal after a statement of 
the case (SOC) was issued (in August 2005).  Accordingly, the 
October 2004 decision is final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a) defines "new and material evidence".  
"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Relevant evidence of record at the time of the October 2004 
rating decision included partial STRs; and private records 
which noted that the Veteran had hearing loss complaints.  
The available STRs included a service separation examination 
report that showed whispered voice hearing was 15/15, 
bilaterally.  Hearing loss was noted in records dated in 1984 
and 2001 (albeit whether by VA standards unknown)(August 1992 
audiometry was not interpreted.).  

Evidence received since the October 2004 rating decision 
includes the report of an October 2004 evaluation by a 
private provider who found the Veteran had significantly 
deceased hearing in the right ear and non-existent hearing in 
the left ear; noted that the Veteran worked in and around 
motors in service; and opined that the Veteran's hearing loss 
was probably related to his time in the military.  

On July 2005 VA examination, the audiologist noted that the 
Veteran's claims file was reviewed.  The Veteran reported he 
was exposed to a direct blast form an aircraft test box.  
Postservice noise exposure was from occasional heavy 
equipment for 38 years and hunting, both with the use of 
hearing protection.  He also had recreational noise exposure 
from snowmobiles.  Audiometry revealed that puretone 
thresholds, in decibels were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
85
105+
LEFT
105+
105+
80
90
105+

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 0 percent in the left ear.  The 
diagnoses were mild to profound hearing loss in the right ear 
and profound hearing loss in the left ear.  The audiologist 
also interpreted the findings on November 2004 private 
audiometry.  Puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
75
-
100
LEFT
105
95
90
-
110+

The audiologist opined that while it was possible to sustain 
hearing loss due to a loud noise such as from an incident the 
Veteran describe, he also reported significant civilian noise 
exposure.  She noted that the configuration of hearing loss 
found was atypical of hearing loss due to noise exposure, and 
indicated she could not resolve the issue of the etiology of 
the Veteran's hearing loss without resorting to mere 
speculation.  

The Veteran has also submitted a letter from his daughter to 
the effect that for as long as she can remember (42 years), 
he has had no hearing in his left ear.  She grew up hearing 
how his hearing was lost (due to someone playing a joke when 
he was in airplane mechanics school in service).  

The additional evidence received since the October 2004 
rating decision shows that the Veteran has a bilateral 
hearing loss disability by VA standards (a fact not 
previously established), and includes a private medical 
opinion that relates his hearing loss to noise trauma in 
service.  This evidence directly addresses the unestablished 
facts (that the Veteran has a bilateral hearing loss 
disability by VA standards, and that such disability might be 
related to noise trauma in service) necessary to substantiate 
the claim of service connection for bilateral hearing loss; 
and raises a reasonable possibility tends of substantiating 
the claim.  Accordingly, the evidence received since October 
2004 is new and material, and the claim of service connection 
for bilateral hearing loss may be reopened.  



Right Shoulder

The Veteran's claim of service connection for a right 
shoulder disability was also denied by rating decision in 
October 2004, essentially based on a finding that such 
disability was unrelated to the Veteran's service.  He 
initiated an appeal of that decision, but did not perfect the 
appeal after a SOC was issued.  Accordingly, the October 2004 
rating decision is final.  38 U.S.C.A. § 7105.  

Relevant evidence of record at the time of the October 2004 
rating decision included partial STRs; private records in 
April 1994, July 2001, October to December 2003, and February 
2004; and a February 2004 private opinion.

The Veteran's service separation examination report shows he 
had limited elevation in the right shoulder joint, not 
considered significant, and existing prior to service.  It 
was noted he had no musculoskeletal defects.  Medical history 
at separation included that the Veteran had no significant 
diseases, wounds, or injuries that were incurred in, or 
existed prior to, service.

History at the time of an April 1994 MRI included that the 
Veteran had pain with rotation and bowling motion.  There was 
also previous malunion of a humerus neck fracture.  The study 
revealed various pathology, some considered traumatic in 
origin.  [Further records were sought from the referring 
physician, but the response was that there were no records of 
treatment.]  

An October 2003 new patient evaluation notes that the 
Veteran's son-in-law reported that the Veteran had chronic 
right shoulder pain.  On November 2003 evaluation the Veteran 
reported having intermittent shoulder pain since injuries 
dating back to the 1940s.  X-rays showed pathology considered 
to be evidence of probably some old fractures in the neck and 
greater tuberosity.  There was also a bit of high riding 
humeral head.  

A February 2004 letter from Dr. K. N. states the Veteran has 
osteoarthrosis in his shoulder.  The Veteran provided him 
with a very clear history of a dislocation event that 
occurred approximately 60 years earlier.  The dislocation was 
left unreduced for approximately 4 to 6 hours before it was 
subsequently reduced.  He opined that this injury was 
certainly the initiating cause of the Veteran's shoulder 
problems.  

Relevant evidence received since the October 2004 rating 
decision includes a January 2006 statement from the Veteran's 
daughter, a May 2006 CT scan report of the right shoulder, 
and a February 2007 letter from Dr. K. N.

The letter from the Veteran's daughter discusses an injury he 
reported he sustained in service and the limitation of motion 
noted on his separation examination.  A May 2006 CT scan of 
the Veteran's right shoulder revealed significant streak 
artifact from right humerus hardware.

A February 2007 letter from Dr. K. N. states the Veteran 
underwent right shoulder arthrosis in March 2004, and that he 
wished to reiterate his prior opinion.  He noted the 
Veteran's shoulder was normal upon entering the service as 
documented by his entry physical examination.  The Veteran 
reported an injury in service that consisted of a shoulder 
dislocation and possibly a fracture.  Since the injury he has 
not been able to elevate his arm higher than his chin.  It 
was noted that the right shoulder had developed 
osteoarthrosis.  The examiner opined that the osteoarthrosis 
"stemmed completely from his injury in the military and is 
100% related to this.  It is for this reason that he had his 
hemi-arthroplasty".  .

The evidence received since the October 2004 rating decision 
is new in that it was no previously of record.  Dr. K. N.'s 
medical opinion because it addresses directly the 
unestablished fact necessary to substantiate the claim (the 
matter of a nexus between current shoulder disability and 
service) and explains the rationale for the opinion (that 
shoulder motion limitation was noted at separation).  Dr. 
K.N.'s earlier opinion had not provided such rationale.  As 
it identifies a basis for concluding that there was an onset 
of right shoulder disability in service, it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the additional evidence received since October 
2004 is both new and material, and the claim may be reopened.  


ORDER

Service connection for vertigo and inner ear damage is 
denied.

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.

The appeal to reopen a claim of service connection for a 
right shoulder disability is granted.


REMAND

The decision above reopened the claims of service connection 
for bilateral hearing loss and for a right shoulder 
disability.  Accordingly, the analysis proceeds to de novo 
review of the claims.  The Board finds that the evidence of 
record is insufficient to address the factual and medical 
questions raises, and that VA's duty to assist requires 
further development of evidence in these matters.  

Specifically, the record shows that the Veteran had exposure 
to noise trauma both during service (attending mechanic 
school, and as a switchboard operator, as well as from an 
incident of acute noise trauma from a prank) and after 
service (operating heavy machinery and recreational, hunting 
and snowmobiles).  He is also shown to have a bilateral 
hearing loss disability by VA standards.  The competent 
evidence on the medical question of a nexus between the 
current bilateral hearing loss disability and service is 
inadequate; the VA examiner in essence declined to offer an 
opinion (indicating it would be speculative).  A private 
physician related the Veteran's hearing loss disability to 
noise trauma in service, but did not account for the absence 
of hearing loss complaints (and normal whispered voice 
hearing) at separation, or for the impact of postservice 
noise exposure.  

Regarding the right shoulder disability, it appears that 
development for pertinent records has been incomplete.  
Furthermore, a medical opinion that acknowledges the 
presumption of soundness on entry in service as to right 
shoulder disability and accounts for the limitation noted at 
separation is also necessary.  Accordingly, the case is 
remanded for the following:

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 

1.  The RO should arrange for the Veteran 
to be examined by an otologist to 
determine the likely etiology of his 
bilateral hearing loss disability.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the 
claims file and examination of the 
Veteran, the examiner should provide an 
opinion that responds to the following:  
What is the most likely etiology for the 
Veteran's bilateral hearing loss 
disability?  Specifically, is it as 
likely as not (a 50% or better 
probability) that the hearing loss 
resulted from noise trauma or other event 
in service, or is it more likely (better 
than 50 % probability) that the hearing 
loss disability resulted from postservice 
factors (such as postservice noise trauma 
or presbycusis).  The examiner must 
explain the rationale for all opinions, 
and to specifically indicate whether any 
inference regarding etiology may be made 
from the configuration of the hearing 
loss.

2.  The Veteran should be asked to 
identify each and every provider of 
treatment or evaluation he has received 
for right shoulder disability since his 
discharge from service (and to certify he 
was not seen or evaluated by anyone 
else), and to provide releases for 
records from each provider identified.  
In conjunction with this development he 
should be advised of the provisions of 
38 C.F.R. § 3.158(a).  The RO should 
secure complete records of treatment 
and/or evaluation from all sources 
identified.

.  The RO should arrange for an 
orthopedic examination of the Veteran to 
determine the likely etiology of his 
current right shoulder disability.  The 
examining physician must review the 
Veteran's claims file in conjunction with 
the examination.  Based on review of the 
claims file and examination of the 
Veteran, and noting that the Veteran is 
entitled to a presumption of soundness as 
to right shoulder disability on entry in 
service (rebuttable only by clear and 
unmistakable evidence), and that there 
was limitation of shoulder motion noted 
at service separation, the examiner 
should opine whether it is at least as 
likely as not that the Veteran's current 
right shoulder disability is related to 
the Veteran's service/an injury therein.  
The physician must explain the rationale 
for all opinions given.  

3.  The RO should then re-adjudicate de 
novo the claims of service connection for 
bilateral hearing loss and for a right 
shoulder disability.  If either claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


